Citation Nr: 0607192	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Antonio L. Amarga, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The appellant, who served with the army of the Republic of 
the Philippines during World War II, had no recognized 
service with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant did not have qualifying active military service 
as a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3. 156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  The appellant claims to have World War II 
Philippine Commonwealth Army service sufficient to qualify 
him for VA benefits.  As a threshold matter, for entitlement 
to VA benefits, the law requires verification of service from 
the service department.  The appellant was notified of this 
requirement, and of the evidence required to substantiate his 
claim, in March 2004.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.  
The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
his claim.  Neither has he come forward with appropriate 
evidence, nor has he raised any reasonable possibility that 
such evidence exists.  In light of all these considerations, 
the Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  The 
RO took appropriate steps to attempt to verify the 
appellant's active service, and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

B.  Applicable Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2005).  With an exception not 
pertinent to this appeal, service in the Philippine Scouts 
(Regular Philippine Scouts) is included for VA disability 
pension, compensation, dependency and indemnity compensation, 
and burial allowance.  38 C.F.R. § 3.40(a) (2005).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2005).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2005).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

C.  Facts and Analysis

The appellant contends that he should be entitled to service 
connection for chronic peptic ulcer.  In this regard, he 
purports that he had valid military service with the 
Commonwealth Army of the Philippines during World War II, 
which should be recognized as service in the U.S. Armed 
Forces.

In support of his claim, the appellant submitted 
correspondence from the Philippine Veterans Affairs Office, 
an Affidavit for Philippine Army Personnel, Certification 
from the General Headquarters, Armed Forces of the 
Philippines, a Philippine Veterans Bank stock certificate, 
and a Certificate of Relief/Discharge from the Philippine 
Army.  Also in support of his claim, he submitted an 
affidavit from an individual purporting to be a commanding 
officer in the Regular Philippine Army and claiming personal 
knowledge of the appellant's military service as recognized 
guerrilla with the F Company, 2nd Bn 109th Inf Regiment, from 
October 15, 1942, to September 28, 1945.  

In September 2003, the National Personnel Records Center 
(NPRC) reported that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Shortly thereafter, the RO denied the appellant's claim, 
predicated upon the fact that none of the evidence offered in 
support of the appellant's claim has been an official 
document of a United States service department.  The Board 
concurs that the evidence submitted by the appellant is not 
probative of service in the United States Armed Forces.  In 
this case, several documents were provided from the 
Philippine Army in an effort to establish entitlement to VA 
benefits.  However, the Philippine government has its own 
laws and regulations which permit recognition of military 
service that is not recognized by the U.S. Army.  The 
documents submitted by the appellant, copies of some of which 
he later resubmitted, fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service for VA benefits 
purposes, as they are not official documents of the 
appropriate U.S. service department.  Consequently, the Board 
finds that the evidence submitted in support of the claim may 
not be accepted as verification of service for VA purposes.  
To the contrary, VA is prohibited from finding verified 
service based upon such evidence.  See Duro, supra, 2 Vet. 
App. at 532.

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that he did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  Inasmuch as the service department's 
verification of the appellant's service is binding on VA and 
there is no valid evidence of service under 38 C.F.R. § 
3.203, the Board must conclude that the appellant has not 
established that he is a veteran for purposes of entitlement 
to VA benefits.  See Venturella v. Gober, 10 Vet. App. 340 
(1997).  

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Accordingly, the Board finds that VA has fully complied with 
its duty under 38 C.F.R. § 3.203(c).

Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


